1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 12/17/2019 in relation to application 16/716,766.
The instant application claims benefit to provisional application #62/780,817, #62/780,823 with a priority date of 12/17/2018.
The Pre-Grant publication #US20200193859 is published on 6/18/2020
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US Patent Number 10839712 B2 to Carr et al. (Carr).

Claim 1. Carr teaches an educational tool system having at least one student and at least one teacher (Fig.1 element 100 student, teacher), comprising: 
a personalized learning environment (Fig.3 element 106 learning performance geared towards individual students) ; a passive feedback system that gathers data on the at least one student (Fig.3 element 102 feedback device communicating data) and converts it to at least one type of analytics (col.5 lines 15-22 analytics based on learning experience ) selected from the group consisting of student-specific analytics (col.5 lines 23-33, 59-65 working memory performance, mental effort and/or attention engagement of a self-study, interactive, physical learning experiences specific to a student) and 
student-combined analytics (col.7 lines 13-37 plurality of student-combined users analytics based on monitoring of learning performance of one or more users participating in same or different learning experience); 
and a real-time (col.4 lines 4-7 real-time student cognitive processing) , wearable cognitive augmentation device ( Fig.8 element 804 determine by device learning performance feedback with respect to defined cognitive functions) that displays the analytics to the at least one teacher (col.8 lines 44-46 heads up display (HUD) as a wearable device).

Claim 2. Carr teaches the educational tool system of claim 1, wherein the real-time, wearable cognitive augmentation device allows the at least one teacher to view the analytics while engaging with the at least one student (col.5 lines 9-16 viewing and video capturing; lines 21-23 
a real-time (col.4 lines 4-7 real-time student cognitive processing), wearable cognitive augmentation device (Fig.8 element 804 determine by device learning performance feedback with respect to defined cognitive functions) that receives and displays the analytics to the at 
Claim 12. The method of teaching of claim 11, wherein the real-time, wearable cognitive augmentation device allows the at least one teacher to view the analytics while engaging with the at least one student (col.5 lines 9-16 viewing and video capturing; col.24 lines 21-23 student engaging with live or recorded lectures).Claim 13. . Carr teaches the method of teaching of claim 11, wherein the real-time, wearable cognitive augmentation devices is selected from the group consisting of a smart watch, smart glasses, at least one earpiece, mixed reality glasses, and a heads-up display (col.5 lines 9-16 viewing and video capturing; lines 21-23 student engaging with live or recorded lectures).Claim 14. The method of teaching of claim 11, wherein the data is passively gathered using an  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20200178876 A1  LAM
This relates to the techniques and applications of pupillary response detection face tracking and emotion detection and analysis in aforementioned methods and systems
US 20140006326 A1  Bazanov
The rapport management platform is capable of processing and adapting mixed reality objects, changing virtual reality, creating coaching reality based on information, adapting to rendering of reality.
US 20150379400 A1 Tatourian et al.
An apparatus include a data collector to receive environmental data and an analysis module to identify a behavioral model of the first user based at least in part on the environmental data associated contextual information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        November 17, 2021
/THOMAS J HONG/Primary Examiner, Art Unit 3715